Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the request for continued examination filed October 23, 2021.  Claims 1, 5, 11, and 15 are amended.  Claims 1-20 are pending.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1 and 11, the claims recite facilitates messaging.
The limitation for facilitating messaging is a process that, under its broadest reasonable interpretation, covers “certain methods of organizing human activities” including commercial interactions or managing interactions between people (including following rules or instructions).  The server, database, card, requester purchasing data and provider selling data, in its broadest reasonable interpretation, is a recitation of generic computer components as well as users.  That is, nothing in the other limitations precludes the steps from practically being performed in a commercial interaction setting or personal interaction, such as sending and delivering messages between two people by a person or a delivery service.  The “facilitating” in the context of the claim encompasses allowing messages and any information to be sent.  The 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites a server facilitating messaging, a memory and processor to perform the facilitating steps.  The claim further recites that the nature and content of the messages facilitated by the server are governed by the data of the at least one card.  The facilitating limitation, the nature of the messages being governed by the data of the at least one card as well as the memory and processor are recited at a high level of generality (i.e. as a generic processor performing generic computer functions of generating a placement option in a node) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of facilitating messaging.  The claim is directed to an abstract idea.

 As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a posting an order, approving a conversation, sending findings all done by the system and, as in claims 5 and 15, an admin, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 11, the claims recite, in the newly amended limitation the following: “wherein the at least one card stores at least what kind of data which must be retrieved by …data providers….”  This limitation of data which “must be retrieved” is not supported by the specification.  The specification does not support a teaching of data that “must be retrieved” or specific data that is required to be retrieved, but instead describes data which is requested (demanded in pp 0016 of the specification).    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 11 recites the limitation "the internet" in the 8th limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recites the limitation "the nature and content" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recites the limitation "the messages" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recites the limitation "the data" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which “data” is being referred to, is it the available data, the data being retrieved, or the data inaccessible through the internet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hataguchi United States Patent Application Publication No.  2001/0029472 in view of Neumann United States Patent Application Publication No.  2015/0379618.

As per claim 11, Hataguchi teaches secure anonymous messaging platform for data acquisition between at least two computing devices, comprising:
at least one server comprising a memory and at least one hardware processor [server 1 (pp 0016);
a database communicatively coupled to the at least one server; at least one card stored on the database [commodity information storage device 17 (pp 0022); retrieve block 11a (pp 0022)];
at least one requester; and at least one provider[personal computers used by salesperson (pp 0017; purchaser terminal (pp 0019)];
wherein the at least one server facilitates messaging between the at least one requester and the at least one provider [anonymous purchase and sale management server 1 (pp 0017, 0020)].
Hataguchi does not explicitly teach a requester or purchases data and a provider who sells data, wherein the at least one card stores at least what kind of data is legally and publicly available in a country, city, town, or municipality; wherein the at least one card stores at least what kind of data which must be retrieved by country, city, town, or municipality data providers 
However, in analogous art, Neumann teaches a requester or purchases data and a provider who sells data, wherein the at least one card stores at least what kind of data is legally and publicly available in a country, city, town, or municipality [online store is the provider tags images of products available offline within a user defined distance of a geographical location, the user is the requester (pp 0005, 0054, 104-105)];
wherein the at least one card stores at least what kind of data which must be retrieved by country, city, town, or municipality data providers and that such data includes data inaccessible through the internet, being offline data [location of offline stores in geographic location (pp 0008, 0055, 0059, 076)];
wherein, the nature and content of the messages the at least one server facilitates between the at least one requester and the at least one provider, is governed by the data of the at least one card [mobile applications used while shopping offline (pp 0059, 0087, 101)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the requestor and provider of Hataguchi with purchasing and selling of offline purchases.  A person of ordinary skill in the art would have been motivated to do this to allow for hand picking of offline items.   

As per claim 12, Hataguchi in view of Neumann teaches a messaging platform of claim 11,wherein the messaging is done anonymously [Hataguchi: anonymous purchase and sale management (pp 0020)].  


As per claim 14, Hataguchi in view of Neumann teaches the messaging platform of claim 13, wherein the order is queued by the at least one server [Hataguchi: server decides order information (pp 0043)].  

As per claim 15, Hataguchi teaches the messaging platform of claim 14, wherein an admin acts on the queued order by: approving a conversation between the at least one requester and the at least one provider; determining what data will be made available during the conversation between the at least one requester and the at least one provider; ordering cost and commission; approving order and attachments; and assigning the order to the at least one provider [purchaser requests purchase online and communicating between the purchaser, server, storage device through a network (pp 0032-0043); order information (pp 0044-0048)].  
Hataguchi does not explicitly teach calculating ordering cost for the data retrieval and commission to be paid to the provider and approving the attachments related to the order.
However, in analogous art, Neumann teaches calculating ordering cost for the data retrieval and commission to be paid to the provider and approving the order and attachments related to the order [current available offers and coupons (pp 0088); product price data (pp 105, 0139-140)].


As per claim 16, Hataguchi in view of Neumann teaches the messaging platform of claim15, further comprising: receiving acceptance of the order assignment by the at least one provider; and in response to acceptance, entering the at least one provider into the conversation [Hataguchi: purchase registered and order ID generated (pp 044-0045)].  

As per claim 17, Hataguchi in view of Neumann teaches the messaging platform of claim 16, further comprising: receiving findings from the at least provider based on the order [Hataguchi: analysis result (pp 0051-0052)]

As per claim 18, Hataguchi in view of Neumann teaches the messaging platform of claim 17, sending the findings to the at least one requester; and receiving acceptance of the findings from the at least one requester [Hataguchi: matching commodity to request (pp 0043-0044)].  

As per claim 19, Hataguchi in view of Neumann teaches the messaging platform of claim 18,wherein the at least one requester accepts the findings by voting [Hataguchi: select desired analysis method (pp 0051)].



Claims 1-10 are rejected under the same rationale as claims 11-20 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/UZMA ALAM/Primary Examiner, Art Unit 2457